                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    THOMAS BAILEY,                                     CASE NO. 18-cv-06926-YGR
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MOTION TO CERTIFY THE
                                   9              vs.                                      QUESTION OF FEDERAL PREEMPTION TO
                                                                                           THE COURT OF APPEALS UNDER 28 U.S.C.
                                  10    RITE AID CORPORATION,                              § 1292(B)
                                  11                    Defendant.                         Re: Dkt. No. 61
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Thomas Bailey brings this putative class action against defendant Rite Aid
                                  14   Corporation (“Rite Aid”) asserting eight causes of action arising out of defendant’s sale and
                                  15   marketing of its over-the-counter rapid release acetaminophen gelcaps. (See Dkt. No. 15
                                  16   (“FAC”).) On September 9, 2019, the Court granted in part and denied in part defendant’s motion
                                  17   to dismiss the FAC. (Dkt. No. 60 (“MTD Order”).) Therein, the Court rejected defendant’s
                                  18   preemption argument and denied its motion on that basis. (Id. at 5-9.) Now before the Court is
                                  19   defendant’s motion for an order to certify the question of federal preemption to the Court of
                                  20   Appeals under 28 U.S.C. § 1292(b) (“Section 1292(b)”).1 (Dkt. No. 61 (“Motion”).) Having
                                  21   carefully considered the papers submitted, and for the reasons set forth more fully below, the
                                  22   Court hereby DENIES defendant’s motion.
                                  23   \\
                                  24

                                  25          1
                                                 The Court has reviewed the papers submitted by the parties in connection with
                                  26   defendant’s motion to certify a question. The Court has determined that the motion is appropriate
                                       for decision without oral argument, as permitted by Civil Local Rule 7-1(b) and Federal Rule of
                                  27   Civil Procedure 78. See also Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev.
                                       Corp., 933 F.2d 724, 729 (9th Cir. 1991). Accordingly, the Court VACATES the hearing scheduled
                                  28
                                       for November 5, 2019.
                                   1          I.      BACKGROUND

                                   2          The factual allegations underlying this action are well-known to the parties and the Court

                                   3   will not repeat them here. (See MTD Order at 2-3.)

                                   4          Relevant here, defendant’s argument regarding federal preemption in its motion to dismiss

                                   5   relied on its assertion that plaintiff’s claims were preempted by (1) a tentative final monograph

                                   6   issued by the FDA in 1988 (the “1988 TFM”); and (2) two FDA guidance documents, namely one

                                   7   regarding Dissolution Testing and Acceptance Criteria for Immediate-Release Solid Oral Dosage

                                   8   Form Drug Products Containing High Solubility Drug Substances, Guidance for Industry, U.S.

                                   9   Dept. of Health and Human Services Food and Drug Administration (Aug. 2018) (the “Dissolution

                                  10   Testing Guidance”) and another regarding the Waiver of In Vivo Bioavilability and

                                  11   Bioequivalence Studies for Immediate-Release Solid Oral Dosage Forms Based on a

                                  12   Biopharmaceutics Classification System, Guidance for Industry (December 2017) (the “In Vivo
Northern District of California
 United States District Court




                                  13   Immediate-Release Guidance”) (collectively, “FDA Guidance”). (Dkt. No. 25 at 11-14.)

                                  14          In its MTD Order, the Court determined that although the 1988 TFM constituted federal

                                  15   regulation, the 1988 TFM, as well as the relevant incorporated documents, was silent as to the

                                  16   dissolution standards for the type of acetaminophen at issue in plaintiff’s complaint, namely rapid

                                  17   release acetaminophen. (MTD Order at 7-8.) With respect to the FDA Guidance, the Court

                                  18   determined that it did not constitute a requirement under the National Uniformity for

                                  19   Nonprescription Drugs provision of the Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. §

                                  20   379r. (Id. at 8-9.)

                                  21          II.     LEGAL STANDARD

                                  22          Section 1292(b) provides:
                                              When a district judge, in making in a civil action an order not otherwise
                                  23          appealable under this section, shall be of the opinion that such order involves a
                                  24          controlling question of law as to which there is substantial ground for difference
                                              of opinion and that an immediate appeal from the order may materially advance
                                  25          the ultimate termination of the litigation, he [or she] shall so state in writing in
                                              such order.
                                  26
                                       28 U.S.C. § 1292(b). Stated differently, “[a] district court may certify appeal of an interlocutory
                                  27
                                       order if: (1) the order involves a controlling question of law, (2) appealing the order may
                                  28
                                                                                         2
                                   1   materially advance the ultimate termination of the litigation, and (3) there is substantial ground for

                                   2   difference of opinion as to the question of law.” In re Cement Antitrust Litig., 673 F.2d 1020,

                                   3   1026 (9th Cir. 1982). Here, only the third requirement – substantial ground for difference of

                                   4   opinion – is at issue. (See Dkt. No. 65 (“Opp.”) at 3-9.)

                                   5          III.    ANALYSIS

                                   6          “To determine if a substantial ground for difference of opinion exists under § 1292(b),

                                   7   courts must examine to what extent the controlling law is unclear.” Couch v. Telescope Inc., 611

                                   8   F.3d 629, 633 (9th Cir. 2010) (internal quotations omitted). “Courts traditionally will find that a

                                   9   substantial ground for difference of opinion exists where ‘the circuits are in dispute on the

                                  10   question and the court of appeals of the circuit has not spoken on the point, if complicated

                                  11   questions arise under foreign law, or if novel and difficult questions of first impression are

                                  12   presented.’” Id. (quoting 3 Federal Procedure, Lawyers Edition § 3:212 (2010)). “However, just
Northern District of California
 United States District Court




                                  13   because a court is the first to rule on a particular question or just because counsel contends that

                                  14   one precedent rather than another is controlling does not mean there is a substantial difference of

                                  15   opinion as will support an interlocutory appeal.” Id. (internal quotations omitted).

                                  16          Here, defendant asserts that the Court’s determination that plaintiff’s claims were not

                                  17   expressly preempted by the FDCA was based on two “relevant components,” both of which,

                                  18   defendant asserts provide substantial ground for difference of opinion. (Opp. at 3-4.) First,

                                  19   defendant contends that the Court’s determination that the FDA Guidance did not constitute a

                                  20   requirement under the FDCA is counter to the Ninth Circuit’s opinion in Degelmann v. Advanced

                                  21   Medical Optics, Inc. (Opp. at 3 (citing 659 F.3d 835, 842 (9th Cir. 2011)).) Second, defendant

                                  22   argues that the Court’s finding that the dissolution standards for immediate release acetaminophen

                                  23   did not encompass testing and dissolution procedures for rapid release acetaminophen because the

                                  24   two are not synonymous, but rather the latter is a subset of the former. (Id. at 4.)

                                  25                  1. Difference of Opinion Presented by Degelmann

                                  26          In Degelmann, the Ninth Circuit addressed the suitability of an FDA guidance document

                                  27   as a requirement under the FDCA. 659 F.3d at 842. Therein, the court found that by issuing “a

                                  28   document containing the special controls for [the product at issue] lens solutions: Guidance for
                                                                                         3
                                   1   Industry: Premarket Notification (510(k)) Guidance Document for Contact Lens Care

                                   2   Products[(“Premarket Notification Document”),]” the FDA had promulgated specific

                                   3   requirements. Id. Defendant does not provide any authority for its assertion that whether a

                                   4   different FDA publication constitutes a requirement under the FDCA is dispositive as to the

                                   5   suitability of another FDA document as a requirement under the FDCA.

                                   6          Moreover, unlike the FDA Guidance at issue here, the Premarket Notification Document in

                                   7   Degelmann, “is intended to provide comprehensive directions to enable a manufacturer of a

                                   8   contact lens care product to submit at 510(k) that FDA believes adequately demonstrates whether

                                   9   the device is substantially equivalent to a legally marketed device.”2 Ctr. for Devices and

                                  10   Radiological Health, U.S. Dep’t of Health and Human Servs., Guidance Document, at 2 (1997).

                                  11   The FDA Guidance at issue here does not reflect a similar purpose to establish guidelines for a

                                  12   legally marketed product. Accordingly, defendant has failed to establish substantial ground for
Northern District of California
 United States District Court




                                  13   difference of opinion as to whether the FDA Guidance at issue here constitutes a requirement

                                  14   under the FDCA. Thus, the Court DENIES defendant’s motion on this basis.

                                  15                  2. Difference of Opinion Presented by the Meaning of “Immediate” Release

                                  16           As a preliminary matter, defendant provides no authority for its contention that a contrary

                                  17   order from another district court, outside of the relevant circuit, creates substantial ground for a

                                  18   difference of opinion. C.f. Couch, 611 F.3d at 633 (“Courts traditionally will find that a

                                  19   substantial ground for difference of opinion exists where ‘the circuits are in dispute on the

                                  20   question and the court of appeals of the circuit has not spoken on the point[.]”).

                                  21          Defendant’s contention that because the FDA has regulated the subject matter of the

                                  22   dissolution of acetaminophen tablets, despite not using the phrase “rapid release,” plaintiff’s

                                  23   claims are preempted fails. (Motion at 4; see also Dkt. No. 67 (“Reply”) at 5.) Plaintiff’s claims

                                  24   are grounded in whether the acetaminophen dissolved fast enough to allow for marketing as “rapid

                                  25   release.” As the Court explained in its MTD Order, FDA publications, including those provided

                                  26

                                  27          2
                                                This is because lens care products for soft contact lenses are classified by the Medical
                                  28   Device Amendments of 1976 as class II devices, which “are regulated through ‘special controls’
                                       issued by the FDA and must receive § 510(k) clearance[.]” Degelmann, 659 F.3d 841.
                                                                                        4
                                   1   by defendant in support of its motion to dismiss, suggest that “immediate” and “rapid” are not

                                   2   synonymous and that drugs with “rapid” dissolution are, at most, a subset of those categorized as

                                   3   “immediate” release. (See, e.g., Dkt. No. 26, Ex. B at 3 (explaining that “some IR [immediate-

                                   4   release] solid oral dosage forms are categorized as having rapid or very rapid dissolution”).)

                                   5   Therefore, the fact that the FDA may have regulated the subject-matter of immediate release

                                   6   acetaminophen does not establish that a substantial ground for a difference of opinion exists where

                                   7   the plaintiff challenges the designation and marketing of defendant’s product at rapid release.

                                   8          IV.     CONCLUSION

                                   9          For the foregoing reasons the Court DENIES defendant’s motion to certify the question of

                                  10   federal preemption to the Court of Appeals. Further, as this Order addresses the basis for the

                                  11   request to continue the case management conference, that request is similarly DENIED.

                                  12          This Order terminates Docket Numbers 61 and 69.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: October 25, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  16                                                        UNITED STATES DISTRICT COURT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        5
